Exhibit 10.2

 

EXECUTION VERSION

 

INVESTOR AGREEMENT

 

This INVESTOR AGREEMENT (this “Agreement”) is made and entered into as of
June 23, 2019 by and among US Ecology, Inc., a Delaware corporation (“Parent”),
US Ecology Parent, Inc., a Delaware corporation and wholly-owned subsidiary of
Parent (“Holdco”), the undersigned stockholders (the “Stockholders”) of NRC
Group Holdings Corp. a Delaware corporation (the “Company”) and, solely with
respect to Section 4, the Company.

 

RECITALS

 

WHEREAS, Parent, Holdco, ECOL Merger Sub, Inc., a Delaware corporation and a
wholly-owned subsidiary of Holdco, Rooster Merger Sub, Inc., a Delaware
corporation and a wholly-owned subsidiary of Holdco (“Rooster Merger Sub”), and
the Company have entered into an Agreement and Plan of Merger of even date
herewith (the “Merger Agreement”), which provides for, among other things, the
merger of Rooster Merger Sub with and into the Company, with the Company
continuing as the surviving corporation (the “Merger”), pursuant to which each
share of Company common stock, par value $0.0001 per share (“Company Common
Stock”), and Company 7.00% Series A Convertible Cumulative Preferred Stock, par
value 0.0001 per share (the “Company Series A Preferred Stock”) that is not a
Dissenting Share will thereupon be cancelled and converted into the right to
receive the Common Merger Consideration or the Preferred Merger Consideration,
as applicable;

 

WHEREAS, the Stockholders are the record holders and/or beneficial owners (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), of shares of the Company Capital Stock; and

 

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent and Holdco have required the Stockholders, and in order to induce Parent
and Holdco to enter into the Merger Agreement, the Stockholders (solely in each
Stockholder’s capacity as such) has agreed, to enter into this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and for other good and valuable consideration and intending
legally to be bound, the receipt and adequacy of which are hereby acknowledged,
the parties to this Agreement agree as follows:

 

1.                                      Certain Definitions. All capitalized
terms that are used but not defined herein shall have the respective meanings
ascribed to them in the Merger Agreement. For all purposes of and under this
Agreement, the following terms shall have the following respective meanings:

 

(a)                                 “Encumbrance” shall mean any lien,
hypothecation, adverse claim, charge, security interest, pledge or option,
proxy, right of first refusal, preemptive right, voting trust or any other
similar right.

 

(b)                                 “Permitted Encumbrance” shall mean any
Encumbrance arising under securities Laws.

 

--------------------------------------------------------------------------------



 

(c)                                  “Transfer” means to, directly or
indirectly, (i) sell, pledge, create an Encumbrance with respect to (other than
Permitted Encumbrances), assign, exchange, grant an option with respect to,
transfer, gift, dispose of or enter into any derivative arrangement with respect
to any subject property or any interest therein; or (ii) enter into an agreement
or commitment providing for the sale, pledge, creation of an Encumbrance (other
than Permitted Encumbrances), assignment, exchange, transfer, gift, disposition
of or any derivative arrangement with respect to, or grant of an option with
respect to, such subject property or any interest therein.

 

2.                                      Transfer of Holdco Common Stock.

 

(a)                                 Lock-Up. Each Stockholder shall not, during
the Lock-up Period (as defined below), solely with respect to shares of Holdco
Common Stock held by such Stockholder that remain subject to all or any portion
of the Lock-up Period, (i) Transfer, directly or indirectly, such Stockholder’s
shares of Holdco Common Stock or any securities convertible into or exercisable
or exchangeable for shares of Holdco Common Stock (including such other
securities that may be deemed to be beneficially owned by such Stockholder in
accordance with the rules and regulations of the SEC and securities that may be
issued upon exercise of an option or warrant) (collectively, the “Locked Up
Securities”) or publicly disclose the intention to make any such Transfer or
(ii) enter into any swap or other agreement that Transfers, in whole or in part,
any of the economic consequences of ownership of the Locked Up Securities,
whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of Holdco Common Stock or such other securities, in cash or
otherwise. In furtherance of the foregoing, Holdco and any duly appointed
transfer agent for the registration or transfer of the Locked Up Securities
described in this Agreement are authorized to decline to make any transfer of
Locked Up Securities if such transfer would constitute a violation or breach of
this Section 2. The “Lock-up Period” shall mean (x) the period commencing on the
Closing Date and continuing for 60 days after the Closing Date for 1/3 of the
aggregate shares of Holdco Common Stock owned by the Stockholders immediately
following the Closing, (y) the period commencing on the Closing Date and
continuing for 90 days after the Closing Date for 1/3 of the aggregate shares of
Holdco Common Stock owned by the Stockholders immediately following the Closing
and (z) the period commencing on the Closing Date and continuing for 120 days
after the Closing Date for 1/3 of the aggregate shares of Holdco Common Stock
owned by the Stockholders immediately following the Closing.

 

(b)                                 Exceptions.

 

i.                  Notwithstanding the foregoing, Section 2(a) will not apply
to any shares of Holdco Common Stock sold by the Stockholders under the
Registration Statement (as defined in the Registration Rights Agreement of even
date hereof between Holdco and the Stockholders).

 

2

--------------------------------------------------------------------------------



 

ii.              Notwithstanding Section 2(a), each Stockholder may Transfer the
Locked Up Securities (i) to one or more partners, members and direct or indirect
equity holders of such Stockholder, (ii) to an affiliated entity under common
control with such Stockholder or any of its other Affiliates, (iii) to a family
trust foundation or partnership established for the exclusive benefit of such
Stockholder, its equity holders or any of their respective Affiliates, or
(iv) to a charitable foundation controlled by such Stockholder, its equity
holders or any of their respective Affiliates; provided, however, that a
Transfer referred to in this Section 2(b)(ii) shall be permitted only if each
transferee agrees in advance in writing, reasonably satisfactory in form and
substance to Holdco, to be bound by the terms of this Agreement.

 

3.                                      Standstill.  Each Stockholder shall not,
during the period commencing on the Closing Date and continuing until the
earlier of (1) 120 days after the Closing Date and (2) the date such Stockholder
ceases to own any Holdco Common Stock (such period, the “Standstill Period”),
unless such action has been specifically invited in writing by the Holdco Board
(it being understood that execution of this Agreement by Parent or Holdco does
not constitute such an invitation), and such Stockholder will direct its
Representatives not to, directly or indirectly:

 

(a)                                 effect or seek, offer or propose (whether
publicly or otherwise and whether or not subject to conditions) to effect or
seek, or announce any intention to effect or seek, or cause or otherwise
participate in:

 

i.                  any acquisition of, or obtaining any economic interest in,
any right to direct the voting or disposition of, or any other right with
respect to, any Holdco Common Stock;

 

ii.              any tender or exchange offer, consolidation, acquisition,
merger, joint venture, business combination or extraordinary transaction
involving Holdco or any of its Subsidiaries or all or a material portion of the
assets of Holdco or any of its Subsidiaries (except that any Stockholder or its
Representatives may affect or pursue an acquisition of any assets offered for
sale by Holdco or any of its Subsidiaries);

 

iii.           any recapitalization, restructuring, liquidation, dissolution or
other extraordinary transaction with respect to Holdco or any of its
Subsidiaries; or

 

iv.           any “solicitation” of “proxies” (as such terms are defined in
Regulation 14A promulgated by the SEC) or consents to vote any voting securities
of Holdco or any of its Subsidiaries from any holder of any voting securities of
Holdco or any of its Subsidiaries, or otherwise advise, assist or encourage any
Person with respect to the voting of any voting securities of Holdco or any of
its Subsidiaries;

 

(b)                                 form, join, become a member of, or in any
way participate in or engage in negotiations, arrangements, understandings or
discussions regarding, a “group”

 

3

--------------------------------------------------------------------------------



 

(within the meaning of Rule 13d-5(b)(l) promulgated under the Exchange Act) with
respect to any voting or other securities of Holdco or any of its Subsidiaries
or any securities convertible into or exercisable or exchangeable for any voting
or other securities of Holdco or any of its Subsidiaries or otherwise act in
concert with any Holdco in respect of any such securities;

 

(c)                                  call, request, or seek to have called any
meeting of the stockholders of Holdco or execute any written consent in lieu of
a meeting of holders of any securities of Holdco;

 

(d)                                 advise, assist, or knowingly encourage, or
direct any Person to advise, assist or knowingly encourage any other persons
with respect to any of the conduct prohibited by this Section 3.

 

Notwithstanding the foregoing, the parties agree and acknowledge that (i) each
Stockholder may vote its shares of Holdco Common Stock at any meeting of holders
of Holdco Common Stock in its sole discretion and (ii) any Stockholder may
coordinate any such vote with, act in concert with, and be part of a “group”
with, any other Holdco stockholder that is an Affiliate of such Stockholder
(iii) each Stockholder may participate as a seller in any tender or exchange
offer commenced by a third party (for the avoidance of doubt, not in violation
of this Agreement) or by Holdco and (iv) this Section 3 will only apply to
(A) the Stockholders and (B) their permitted transferees pursuant to
Section 2(b)(ii) of this Agreement in respect of Locked Up Securities owned by
such permitted transferees.

 

4.                                      Other

 

(a)                                 Waiver of Right to Post-Closing Payments
under Purchase Agreement.  Pursuant to Section 5.18(b) of that certain Purchase
Agreement, dated as of June 25, 2018, and amended on July 12, 2018 (the “2018
Purchase Agreement”), by and between JFL-NRC-SES Partners, LLC and the Company
(f/k/a Hennessy Capital Acquisition Corp.), JFL-NRC-SES Partners, LLC
irrevocably and unconditionally hereby waives, effective immediately prior to
the Effective Time, but subject to consummation of the Mergers, any entitlement
to any payment from the Company pursuant to the Purchase Agreement, and the
Company hereby acknowledges such waiver.

 

(b)                                 Termination of Investor Rights Agreement. On
October 17, 2018, the Company and the Stockholders entered into that certain
Investor Rights Agreement (the “Investor Rights Agreement”).  For the avoidance
of doubt, effective at the Effective Time, the Stockholders and the Company
acknowledge and agree that the Investor Rights Agreement shall be terminated
pursuant to Section 3(b) of the Investor Rights Agreement with no further action
by the Company or the Stockholders.

 

5.                                      Representations and Warranties of the
Stockholders. Each Stockholder on its own behalf hereby represents and warrants
to Parent and Holdco, severally and not jointly, as follows:

 

4

--------------------------------------------------------------------------------



 

(a)                                 Power; Binding Agreement. Such Stockholder
has full power and authority to execute and deliver this Agreement, to perform
such Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery by such Stockholder of this
Agreement, the performance by such Stockholder of its obligations hereunder and
the consummation by such Stockholder of the transactions contemplated hereby
have been duly and validly authorized by such Stockholder and no other actions
or proceedings on the part of such Stockholder are necessary to authorize the
execution and delivery by such Stockholder of this Agreement, the performance by
such Stockholder of its obligations hereunder or the consummation by such
Stockholder of the transactions contemplated hereby. This Agreement has been
duly executed and delivered by such Stockholder, and, assuming this Agreement
constitutes a valid and binding obligation of Parent, Holdco and the Company
constitutes a valid and binding obligation of such Stockholder, enforceable
against such Stockholder in accordance with its terms, subject to: (i) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors; and (ii) rules of law governing specific performance and other
equitable remedies.

 

(b)                                 No Conflicts. Except for filings under the
Exchange Act, the Securities Act and filings under the HSR Act, no filing with,
and no permit, authorization, consent, or approval of, any Governmental
Authority is necessary for the execution and delivery by such Stockholder of
this Agreement, the performance by such Stockholder of its obligations hereunder
and the consummation by such Stockholder of the transactions contemplated
hereby. None of the execution and delivery by such Stockholder of this
Agreement, the performance by such Stockholder of its obligations hereunder or
the consummation by such Stockholder of the transactions contemplated hereby
will (i) conflict with or result in any breach of any Governing Documents of
such Stockholder; (ii) result in a violation or breach of, or constitute (with
or without notice or lapse of time or both) a default (or give rise to any third
party right of termination, cancellation, material modification or acceleration)
under any of the terms, conditions or provisions of any note, loan agreement,
bond, mortgage, indenture, commitment, arrangement, understanding or other
agreement to which such Stockholder is a party or by which such Stockholder or
any of such Stockholder’s properties or assets may be bound; or (iii) violate
any order, writ, injunction, decree, judgment, order, statute, rule, or
regulation applicable to such Stockholder or any of such Stockholder’s
properties or assets, except, in the case of each of the foregoing clauses (i) -
(iii), as would not, individually or in the aggregate, reasonably be expected to
prevent or materially delay the consummation by such Stockholder of the
transactions contemplated hereby.

 

(c)                                  Reliance. Each Stockholder has been
represented by or had the opportunity to be represented by, independent counsel
of its own choosing, and that it has had the full right and opportunity to
consult with its attorney, that to the extent, if any, that it desired, it
availed itself of this right and opportunity, that it or its authorized officers
(as the case may be) have carefully read and fully understand this Agreement and
the Merger Agreement in its entirety and have had it fully explained to them by
its

 

5

--------------------------------------------------------------------------------



 

counsel, that it is fully aware of the contents thereof and its meaning, intent
and legal effect, and that it or its authorized officer (as the case may be) is
competent to execute this Agreement and has executed this Agreement free from
coercion, duress or undue influence. Each Stockholder understands and
acknowledges that the Company, Parent and Holdco are entering into the Merger
Agreement in reliance upon such Stockholder’s execution, delivery and
performance of this Agreement.

 

(d)                                 Absence of Litigation. With respect to each
Stockholder, as of the date hereof, there is no action, suit, claim, proceeding,
charge, arbitration or investigation pending against, or, to the actual
knowledge of such Stockholder, threatened in writing against such Stockholder or
any of such Stockholder’s properties or assets before or by any Governmental
Authority that could reasonably be expected to prevent or materially delay or
impair the consummation by such Stockholder of the transactions contemplated by
this Agreement or otherwise materially impair the Stockholder’s ability to
perform its obligations hereunder.

 

(e)                                  Brokers. No broker, finder, financial
advisor, investment banker or other Person is entitled to any brokerage,
finder’s, financial advisor’s or other similar fee or commission in connection
with the transactions contemplated hereby based upon arrangements made by or on
behalf of a Stockholder.

 

6.                                      Representations and Warranties of Parent
and Holdco. Parent and Holdco represent and warrant to each Stockholder as
follows:

 

(a)                                 Organization and Qualification. Each of
Parent and Holdco is a duly organized and validly existing corporation in good
standing under the applicable Laws of the jurisdiction of its organization. All
of the issued and outstanding capital stock of Holdco is owned by Parent.

 

(b)                                 Power; Binding Agreement. Each of Parent and
Holdco has full power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery by Parent and Holdco of this
Agreement, the performance by each of Parent and Holdco of its obligations
hereunder and the consummation by Parent and Holdco of the transactions
contemplated hereby have been duly and validly authorized by each of Parent and
Holdco and no other actions or proceedings on the part of Parent and Holdco are
necessary to authorize the execution and delivery by Parent or Holdco, the
performance by any of Parent or Holdco of its obligations hereunder or the
consummation by Parent or Holdco of the transactions contemplated hereby. This
Agreement has been duly executed and delivered by each of Parent or Holdco, and,
assuming this Agreement constitutes a valid and binding obligation of the
Stockholder, constitutes a valid and binding obligation of each of Parent and
Holdco, enforceable against each of Parent and Holdco in accordance with its
terms, subject to: (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors; and (ii) rules of law governing specific
performance and other equitable remedies.

 

6

--------------------------------------------------------------------------------



 

7.                                      Disclosure. Each Stockholder shall
permit the Company, Parent and Holdco to publish and disclose (in all documents
and schedules filed with the SEC, and any press release or other disclosure
document that the Company, Parent or Holdco determines to be necessary or
desirable in connection with the Merger and any transactions related thereto)
such Stockholder’s identity and ownership of Holdco Common Stock and the nature
of the commitments, arrangements and understandings under this Agreement. Parent
and Holdco shall permit the Stockholders to publish and disclose in all
disclosure documents required by Law (including any registration statement /
proxy statement on Form S-4), the nature of the commitments, arrangements and
understandings under this Agreement.

 

8.                                      Further Assurances. Subject to the terms
and conditions of this Agreement, each party shall use commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary to fulfill such party’s obligations under this
Agreement.

 

9.                                      Termination. This Agreement shall
terminate and shall have no further force or effect as of the termination of the
Merger Agreement pursuant to Article VII thereof; provided that this Section 9
and Section 10 shall survive such termination and remain in full force and
effect.  Notwithstanding the foregoing, nothing set forth in this Section 9
shall relieve any party hereto from liability for any willful breach of this
Agreement that is material prior to such termination.

 

10.                               Miscellaneous Provisions.

 

(a)                                 Amendment or Supplement. This Agreement may
be amended or supplemented in any and all respects by written agreement signed
by Parent, Holdco and each Stockholder.

 

(b)                                 Entire Agreement; No Third Party
Beneficiary. This Agreement constitutes the entire agreement among the parties
with respect to the subject matter of this Agreement and supersede all other
prior agreements and understandings, both written and oral, among the parties to
this Agreement with respect to the subject matter of this Agreement.  This
Agreement is for the sole benefit of the parties hereto and their permitted
assigns and respective successors and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit, or remedy of any nature whatsoever under or by reason
of this Agreement.

 

(c)                                  Governing Law  This Agreement and all Legal
Actions (whether based on contract, tort, or statute) arising out of or relating
to this Agreement or the actions of any of the parties hereto in the
negotiation, administration, performance, or enforcement hereof, shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to any choice or conflict of law provision or
rule (whether of the State of State of Delaware or any other jurisdiction) that
would cause the application of Laws of any jurisdiction other than those of the
State of Delaware.

 

(d)                                 Jurisdiction.  Each of the parties hereto
irrevocably agrees that any Legal Action with respect to this Agreement and the
rights and obligations arising hereunder, or

 

7

--------------------------------------------------------------------------------



 

for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by any other party hereto
or its successors or assigns shall be brought and determined exclusively in the
Court of Chancery in and for New Castle County, Delaware, or in the event (but
only in the event) that such court does not have subject matter jurisdiction
over such Legal Action, in the United States District Court for the District of
Delaware. Each of the parties hereto agrees that mailing of process or other
papers in connection with any such Legal Action in the manner provided in
Section 10(g) or in such other manner as may be permitted by applicable Laws,
will be valid and sufficient service thereof. Each of the parties hereto hereby
irrevocably submits with regard to any such Legal Action for itself and in
respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any Legal
Action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court or tribunal other than the aforesaid courts. Each of
the parties hereto hereby irrevocably waives, and agrees not to assert, by way
of motion, as a defense, counterclaim, or otherwise, in any Legal Action with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder: (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 10(d);
(b) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise); and (c) to the
fullest extent permitted by the applicable Law, any claim that (i) the suit,
action, or proceeding in such court is brought in an inconvenient forum,
(ii) the venue of such suit, action, or proceeding is improper, or (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

 

(e)                                  Specific Enforcement. The parties hereto
agree that the rights of each party to consummate the transactions contemplated
by this Agreement are special, unique and of extraordinary character and that
irreparable damage would occur if any provision of this Agreement are not
performed in accordance with the terms hereof or are otherwise breached, and
that the parties shall be entitled to an injunction or injunctions to prevent
breaches or threatened breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any federal court located in
the Court of Chancery of the State of Delaware without necessity of posting a
bond or other form of security. In the event that any action or proceeding
should be brought in equity to enforce the provisions of this Agreement, no
party shall allege, and each party hereby waives the defense, that there is an
adequate remedy at Law.

 

8

--------------------------------------------------------------------------------



 

(f)                                   Assignment. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Except as provided in
Section 2(b)(ii), neither the Stockholders nor the Parent nor Holdco may assign
their rights or obligations hereunder without the prior written consent of the
other parties, which consent shall not be unreasonably withheld, conditioned, or
delayed. No assignment shall relieve the assigning party of any of its
obligations hereunder.

 

(g)                                  Notices. All notices and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by email (with confirmation of
transmission); or (d) on the third (3rd) day after the date mailed, by certified
or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 10(g)):

 

if to Parent or Holdco:

 

c/o US Ecology, Inc.

 

101 S. Capitol Blvd., Suite 1000

Boise, ID 83702Attention: Wayne Ipsen, General Counsel

Email:       wayne.ipsen@usecology.com

 

with a copy to (which copy shall not constitute notice):

 

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104

Attention: Stephen M. Leitzell

Email:       stephen.leitzell@dechert.com

 

if to the Stockholders:

 

c/o J.F. Lehman & Company

110 East 59th Street, 27th Floor

New York, NY 10022

Attention: C. Alexander Harman, Glenn M. Shor and David L. Rattner

Email: cah@jflpartners.com, gms@jflpartners.com, and dlr@jflpartners.com

 

with a copy (which shall not constitute notice) to:

 

Jones Day

2727 North Harwood Street, Suite 500

 

9

--------------------------------------------------------------------------------



 

Dallas, TX 75201

Attention: Alain A. Dermarkar

Email: adermarkar@jonesday.com

 

(h)                                 Severability. The provisions of this
Agreement shall be deemed severable and if any term or provision of this
Agreement is invalid, illegal, or unenforceable in any jurisdiction, such
invalidity, illegality, or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal, or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

 

(i)                                     Stockholder Obligation Several and Not
Joint. The obligations of each Stockholder hereunder shall be several and not
joint, and no Stockholder shall be liable for any breach of the terms of this
Agreement by any other Stockholder.

 

(j)                                    Construction.

 

a.              For purposes of this Agreement, whenever the context requires:
(A) the singular number shall include the plural, and vice versa; (B) the
masculine gender shall include the feminine and neuter genders; (C) the feminine
gender shall include the masculine and neuter genders; and (D) the neuter gender
shall include the masculine and feminine genders.

 

b.              The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.

 

c.               As used in this Agreement, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

 

(k)                                 Descriptive Headings. The descriptive
headings herein are inserted for convenience of reference only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement.

 

(l)                                     Counterparts; Signatures. This Agreement
may be executed in any number of counterparts, all of which will be one and the
same agreement. This Agreement will become effective when each party to this
Agreement shall have received counterparts signed by all of the other parties. 
This Agreement may be executed and delivered by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, or by combination of such means, each of which shall
be deemed an original.

 

10

--------------------------------------------------------------------------------



 

[Remainder of Page Intentionally Left Blank]

 

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed to
be effective as of the date first above written.

 

 

US ECOLOGY, INC.

 

 

 

 

 

 

By:

/s/ Jeffrey R. Feeler

 

 

Name: Jeffrey R. Feeler

 

 

Title: President

 

 

 

 

US ECOLOGY PARENT, INC.

 

 

 

 

 

 

By:

/s/ Jeffrey R. Feeler

 

 

Name: Jeffrey R. Feeler

 

 

Title: President

 

 

 

 

JFL-NRC-SES PARTNERS, LLC

 

 

 

 

 

 

By:

/s/ C. Alexander Harman

 

 

Name: C. Alexander Harman

 

 

Title: President and Assistant Secretary

 

 

 

 

JFL-NRCG HOLDINGS III, LLC

 

 

 

 

 

 

By:

/s/ David L. Rattner

 

 

Name: David L. Rattner

 

 

Title: Secretary

 

 

 

 

JFL-NRCG HOLDINGS IV, LLC

 

 

 

 

 

 

By:

/s/ David L. Rattner

 

 

Name: David L. Rattner

 

 

Title: Secretary

 

 

 

 

NRC GROUP HOLDINGS CORP. (solely with respect to Section 4)

 

 

 

 

By:

Christian T. Swinbank

 

Name: Christian T. Swinbank

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------